In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
MICHAEL SWANN,           *                           No. 13-928V
                         *                           Special Master Moran
             Petitioner, *
                         *                           Filed: November 21, 2014
v.                       *
                         *                           Stipulation; influenza, diphtheria-
SECRETARY OF HEALTH      *                           tetanus-acellular pertussis (“DTaP”);
AND HUMAN SERVICES,      *                           Hepatitis A (“Hep A”); Hepatitis B
                         *                           (“Hep B”); and/or varicella vaccines;
             Respondent. *                           Guillain-Barré Syndrome (“GBS”).
*********************

Maximillian Muller, Muller Brazil, LLP, Philadelphia, PA, for Petitioner;
Ann Martin, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On November 18, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Michael Swann on November 22, 2013. In his
petition, Mr. Swann alleged that the influenza, diphtheria-tetanus-acellular
pertussis (“DTaP”), Hepatitis A (“Hep A”), Hepatitis B (“Hep B”), and/or varicella
vaccines, which are contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), and which he received on November 26, 2010, and February 15, 2012,
caused his alleged Guillain-Barré Syndrome (“GBS”). Petitioner alleges that he
suffered Guillain-Barré Syndrome (“GBS”) as a result of the influenza vaccine,
and alleges that he experienced a recurrent and/or aggravation of his GBS as a
result of his subsequent DTaP, Hep A, Hep B, and/or varicella vaccines.
Petitioner further alleges that he experienced the residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on his behalf as a result of his condition.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Respondent denies that petitioner’s influenza vaccine caused GBS or any
other injury. Respondent further denies that petitioner’s DTaP, Hep A, Hep B,
and/or varicella vaccines caused the recurrence and/or aggravation of his GBS or
any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $67,500.00 in the form of a check payable to petitioner,
        Michael Swann. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-928V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:13-vv-00928-UNJ Document 23 Filed 11/18/14 Page 1 of 5
Case 1:13-vv-00928-UNJ Document 23 Filed 11/18/14 Page 2 of 5
Case 1:13-vv-00928-UNJ Document 23 Filed 11/18/14 Page 3 of 5
Case 1:13-vv-00928-UNJ Document 23 Filed 11/18/14 Page 4 of 5
Case 1:13-vv-00928-UNJ Document 23 Filed 11/18/14 Page 5 of 5